Case 5:18-cv-13369-JEL-RSW ECFNo. 8 filed 11/16/18 PagelD.17 Page 1 of 10

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

NANCY MILLER,

Plaintiff, Case No. 5:18-cv-13369-JEL-RSW
Hon. Judith E. Levy
Vv

LEWIS MANOR HOMES, LTD,
REGINA’S HOME, INCORPORATED, AND

 

 

 

ELLEN LEWIS

Defendants.

/

GOLD STAR LAW, PC BATOR LEGAL, P.C.
Caitlin E. Malhoit (P76606) Christian A. Lobb (P63339)
Maia Johnson Braun (P40533) Gregory J. Bator (P33232)
Attorney for Plaintiffs Attorney for Defendants
2701 Troy Center Dr., Ste. 400 400 West Maple
Troy, Michigan 48084 Birmingham, Michigan 48009
(248) 275-5200 (248) 642-7844
cmalhoit@goldstarlaw.com gregory@batorlegal.com
mjohnson@goldstarlaw.com chris@batorlegal.com

 

DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT
Defendants Lewis Manor Homes, Ltd., Regina's Home, Incorporated, and Ellen
Lewis, by and through counsel, for their Answer to Plaintiff's Complaint state as follows:

1. In response to the allegations contained in Paragraph 1 of Plaintiff's Complaint, they
are neither admitted nor denied, the Defendants being without sufficient information
to form a response thereto and Plaintiff is left to her strict proofs.

2. In response to the allegations contained in Paragraph 2 of the Plaintiffs Complaint,
they are admitted.

3. In response to the allegations contained in Paragraph 3 of the Plaintiffs Complaint,

they are admitted.
Case 5:18-cv-13369-JEL-RSW ECFNo. 8 filed 11/16/18 PagelD.18 Page 2 of 10

4. In response to the allegations contained in Paragraph 4 of the Plaintiff's Complaint,
they are admitted.

5. In response to the allegations contained in Paragraph 5 of the Plaintiff's Complaint,
they are admitted insofar as Ellen Lewis is the President, Owner, and Resident Agent
of Lewis Manor, LTD, and Regina’s Home, Incorporated, it is denied that Ellen Lewis
is the incorporator of Lewis Manor Homes, LTD, and Regina’s Home, Incorporated,
and it is denied that she has the title of Manager with either entity.

6. In response to the allegations contained in Paragraph 6 of the Plaintiff's Complaint,
they are admitted.

7. In response to the allegations contained in Paragraph 7 of the Plaintiff's Complaint,
it is denied as untrue that Defendants engaged in wrongful conduct on the part. To
the extent Plaintiff's allegations arise from her employment with one or more of the
Defendants, it is admitted that Plaintiff was employed in Wayne County, Michigan.

8. In response to the allegations contained in Paragraph 8 of the Plaintiff's Complaint,
they are admitted.

9. In response to the allegations contained in Paragraph 9 of the Plaintiff's Complaint,
they are admitted.

10.In response to the allegations contained in Paragraph 10 of the Plaintiff's Complaint,
they are admitted.

11.In response to the allegations contained in Paragraph 11 of the Plaintiff's Complaint,
they are admitted.

12.In response to the allegations contained in Paragraph 12 of the Plaintiff's Complaint,

they are admitted.
Case 5:18-cv-13369-JEL-RSW ECFNo. 8 filed 11/16/18 PagelD.19 Page 3 of 10

13.In response to the allegations contained in Paragraph 13 of the Plaintiff's Complaint,
they are admitted.

14.In response to the allegations contained in Paragraph 14 of the Plaintiff's Complaint,
it is admitted that Plaintiff was employed by the corporate Defendants, not Ellen
Lewis, individually.

15.In response to the allegations contained in Paragraph 15 of the Plaintiff's Complaint,
it is admitted with respect to the allegation that the Plaintiff did not maintain a
residence at any of the Defendants’ facilities. Defendants neither admit nor deny the
remaining allegations contained therein being without sufficient information to form a
response thereto and leave Plaintiff to her strict proofs.

16.In response to the allegations contained in Paragraph 16 of the Plaintiff's Complaint,
they are denied as untrue. In further response, the residents all finished their evening
medications and went to sleep at approximately 9:00 p.m. every night, leaving
Plaintiff free to sleep or enjoy personal time pursuant to the signed Sleeptime
Agreement between the parties. (Ex. A).

17.In response to the allegations contained in Paragraph 17 of the Plaintiff's Complaint,
they are denied as untrue.

18.In response to the allegations contained in Paragraph 18 of the Plaintiff's Complaint,
they are denied as untrue.

19. In response to the allegations contained in Paragraph 19 of the Plaintiff's Complaint,
they are denied as untrue.

20.In response to the allegations contained in Paragraph 20 of the Plaintiffs Complaint,

they are admitted.
Case 5:18-cv-13369-JEL-RSW ECFNo. 8 filed 11/16/18 PagelD.20 Page 4 of 10

21.In response to the allegations contained in Paragraph 21 of the Plaintiff's Complaint,
they are denied as untrue.

22.In response to the allegations contained in Paragraph 22 of the Plaintiff's Complaint,
they are denied as untrue.

23.In response to the allegations contained in Paragraph 23 of Plaintiff's Complaint,
Defendants hereby incorporate all other paragraphs in its response by reference.

24.In response to the allegations contained in Paragraph 24 of the Plaintiff's Complaint,
they are admitted with respect to Lewis Manor, LTD, and Regina’s Home,
Incorporated. It is denied that Plaintiff was employed by Ellen Lewis, individually.

25.|In response to the allegations contained in Paragraph 25 of the Plaintiffs’ Complaint,
with respect to Lewis Manor, LTD, and Regina’s Home, Incorporated, they are
admitted. It is denied that Plaintiff was an employee of Ellen Lewis, individually.

26.In response to the allegations contained in Paragraph 26 of the Plaintiff's Complaint,
they are denied as untrue because Section 207 of the FLSA does not articulate a
minimum wage requirement.

2/.in response to the allegations contained in Paragraph 27 of the Plaintiff's Complaint,
they are admitted.

28.In response to the allegations contained in Paragraph 28 of the Plaintiff's Complaint,
they are denied as untrue.

29.In response to the allegations contained in Paragraph 29 of the Plaintiffs’ Complaint,
they are denied as untrue.

30.In response to the allegations contained in Paragraph 30 of the Plaintiffs Complaint,

they are denied as untrue.
Case 5:18-cv-13369-JEL-RSW ECFNo. 8 filed 11/16/18 PagelD.21 Page 5of10

31.ln response to the allegations contained in Paragraph 31 of the Plaintiff's Complaint,
they are denied as untrue.

WHEREFORE, Defendants Lewis Manor Homes, Ltd., Regina’s Home, Incorporated,
and Ellen Lewis request that this Honorable Court dismiss Plaintiff's Complaint, and award
Defendants Lewis Manor Homes, Ltd., Regina’s Home, Incorporated, and Ellen Lewis their
legal expenses, including costs and reasonable attorney fees, and award any other relief

that this Honorable Court deems just and equitable.
Respectfully submitted,

BATOR LEGAL, P.C.

By: /s/ Christian A. Lobb
Christian A. Lobb (P63339)
Attorney for Defendants
400 West Maple
Birmingham, MI 48009
(248) 642-7844

chris@batorlegal.com
Dated: November 16, 2018

CERTIFICATE OF SERVICE
| hereby certify that on November 16, 2018, | electronically filed the forgoing paper(s)
with the Clerk of the Court using the ECF system which will send notification of such filing

to all parties of record.

By: /s/ Christian A. Lobb
Christian A. Lobb (P63339)
Attorney for Defendants
400 West Maple
Birmingham, MI 48009
(248) 642-7844

chris@batorlegal.com
Case 5:18-cv-13369-JEL-RSW ECFNo. 8 filed 11/16/18 PagelD.22 Page 6 of 10

EXHIBIT A
Case 5:18-cv-13369-JEL-RSW ECFNo. 8 filed 11/16/18 PagelD.23 Page 7 of 10

LEWIS MANOR HOMES Ltd.
REGINA'S HOME Inc.

SLEEP TIME AGREEMENT
I/O PCY Pie ueg agree and understand that when I am assigned a 24 hour

 

shift, I will be provided 8 hours of sleep time. I understand that sleep time is unpaid. If the sleep time is
interrupted to attend to consumers, I will record the time and will be paid for that time on duty. If I do
not get at least 5 hours of uninterrupted sleep time, I will be paid for the entire 8 hour sleep period. I

understand that this is not a contract for employment and that my employment is at will.

 

iN / if A |
PAE Ad é ae

Print Name

 

 
Case 5:18-cv-13369-JEL-RSW ECFNo. 8 filed 11/16/18 PagelD.24 Page 8 of 10

ADDENDUM TO THE
PERSONNEL POLICIES AND PROCEDURES MANUAL

By signing this Agreement both Employer and Employee acknowledge and
understand that the re'ationship established on the basis of this contract is
“ at-will “.

Employer recognizes the right of each individual Employee to terminate his

or her employment for any reason whatsoever. Employee agrees the Employer
may terminate his employment, with or without cause, and with or without notice
at any time.

Employee agrees to abide by all rules, regulations and directions as stated by
Employer. Employer expressly reserves the right at it exclusive discretion to
modify the rules and regulations as Employer sees fit.. The Employee agrees to
abide by all such changes, and the current Personnel Policies and Procedures
Manual. .

Employer agrees to compensate Employee at the rate of / iO in consideration
for services rendered.

Overtime will be pa: at one and one-half (1 % ) times the regular rate for all
hours worked over ‘ »rty(40) in that work period.

Employer agrees the: compensation is for those hours worked according to the
schedule and that dusing off-duty time employee is free to leave the facility to
engage in normal pr ‘vate pursuits. Employee shall sign a time card or work
schedule each pay puriod to signify all hours worked. By signing the time card or
“work schedule, the Employee has acknowledged and represents to the emp’ev:.r
that such hours indicated on the time card or work schedule are the hours actually
worked by the Employee.

_ Employee agrees tc use his or her best efforts to serve the Employer. Employee
agrees at all time to respect the rights of Consumers living in the facility.

Employee agrees to hour sleep time deduction of up to eight (8 ) hours in eaci 24
hour period. Employee agrees that the sleeping facilities are adequate. If the
sleeping period is ~terrupted by a call to duty, the interruption will be counted as
hours worked. If v.-u do not get at least five (5 ) hours sleep during scheduled
sleep period, the entire period will be counted as working time. Employee agrees
to notify the Employer of any sleep time interruptions in writing with explanation
within twenty four sours ( 24 ). If Employee has not notified Employer of any
sleep time interruptions by the same pay period, Employee agrees that no sleep
time interruptions have occurred,

| understand that my sleeping quarters are furnished by my Employer so that i can
Case 5:18-cv-13369-JEL-RSW ECFNo. 8 filed 11/16/18 PagelD.25 Page 9 of 10

10

11.

12

better perform service to Regina’s Home Inc. and that there are no letting or
terms, or rent reserved, and that no tenancy is created. I further understand that if
my employment with Regina’s Home Inc. is terminated for any reason by
Regina’s Home Inc. or me that I must leave the premises immediately. If I do

not leave the premises immediately, 1 understand that I may be liable for damages
for my unauthorized stay.

Employee recognizes and fully realizes that Employer administers an adult foster
care facility. Staffing is required twenty four (24 ) hours a day, seven days a week
staffing patterns may have to be varied. Employer has the sole right to make work
schedule changes, and Employee agrees to abide by such changes. Employee
agrees to work an additional shift or overtime if requested.

I understand that I have been hired while my references are still being obtained,
and I realize I may be terminated at any time should any reference be unfavorable
or disclose discrepancies from information that I submitted through my employ-
ment application and subsequent interviews. | further understand that any false
statements or misrepresentations, made either expressly or orally, in the course
of my employment may result in immediate termination of my employment

This Agreement is made in a manner to comply with Michigan law If any
provision of this Agreement is deemed by a court of competent jurisdiction to
violate Michigan Law said violation was inadvertent.

If a provision is found to violated, that

provision only shall be considered void and severed from this Agreement and the
other terms of this Agreement shall remain in full force and effect

Employee must follow all rules and regulations regarding recipient rights,
licensing rules, and any of the networks that the Employer contracts with.

This written Agreement constitutes the entire Agreement between the Employer
and Employee, and no oral or written representation, understandings, or agree-
ments have been made or relied upon in making this Agreement other than those
specifically set forth herein. No oral or implied promises were made by the
Employer or agents for the Employer, to induce me to accept employment with
Employer. This Agreement can be modified only by written instrument signed ¢
by the President of the Corporation or Employer’s representative and Employce
unless stated otherwise. No waiver of any provision of this Agreement shall be
valid unless it writing and signed by the party alleged to have waived its right
under this Agreement unless stated otherwise.

By signing the Agreement, Employee acknowledges fully reading this Agreement
and knows the contents thereof, accepts this Agreement as written, and signs of
his or her own free will.
Case 5:18-cv-13369-JEL-RSW ECF No. 8 filed 11/16/18 PagelD.26 Page 10 of 10

 

 

ve bot tn Deyy
Z 4 Ne es
Employer and or Employer’s representatiyé Date
Y
ae ar ver ao EEG EY p Nf. ie De tab
boy TP Ee Ob Vie Be (4
Employee i , Date

9-1-2013
